Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We have issued our report dated July 12, 2012, with respect to the financial statements of Armor Defense Systems, Inc. contained in the Registration Statement and Prospectus of Armor Defense Systems, Inc.We hereby consent to the use of the aforementioned report in the Registration Statement and Prospectus, and to the use of our name as it appears under the heading “Experts.” D. Brooks and Associates CPA’s, P.A. West Palm Beach, FL August 22, 2012 D. Brooks and Associates CPA’s, P.A. 8918 Marlamoor Lane, West Palm Beach, FL 33412 – (954) 592-2507
